REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
Allowable Subject Matter
Claims 1 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, several of the features of this claim were known in the art, as evidenced by D. F. Llorca et al, “Two-camera based accurate vehicle speed measurement using average speed at a fixed point,” which discloses receiving first  and second vehicle images photographed at a first time (“t1”) and a second time (t2”), calculating a distance (“Z= fx (ΔX/ Δu)”; also, “                                
                                    D
                                    =
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    c
                                                    75
                                                
                                                
                                                    '
                                                
                                            
                                            -
                                            
                                                
                                                    P
                                                
                                                
                                                    c
                                                    25
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            ”) between the vehicle and the camera at the first time and the second time, using a focal length of the camera (“f”; also, “intrinsic calibration matrix ki”), a pixel size of the camera (“dx”), and a size of the number of the plate (“Δu”) in the photographed vehicle image at pp. 2535-2537, secs. B and C. 
The D.F. Llorca reference further discloses calculating the vehicle speed (“                                
                                    V
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            75
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            25
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ”) using the distance between the vehicle and the camera at the first time and the 

    PNG
    media_image1.png
    464
    758
    media_image1.png
    Greyscale

Garibotto et al, “Speed-Vision: Speed Measurement by License Plate Reading and Tracking,”
Kelly et al (WIPO Pub. No. WO 2016/125014), provided by applicants in their 16 February 2022 Information Disclosure Statement (IDS) filing, discloses identifying a standard of a license plate and then deciding an actual size of the number of the plate (H) from the identified license-plate standard at ¶ [0035]. But, Kelly only discloses identifying a standard of a license plate, “based on characteristics of the plate and/or characters recorded on the image…” Kelly does not disclose identifying a standard of a license plate by analyzing a height, a width, and an interval of numbers in the license plate. Nor does Kelly disclose identifying a standard of a license plate by analyzing a width and a height of the license plate, and a position of an anchoring bolt of the license plate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668